SEAMAN, Circuit Judge.
[1] The order of the District Court, denying the appellant’s petition for a writ of habeas corpus, Js in accord, as we believe, with the established rule in reference to like cases of application for release from deportation orders of the executive departments, issued pursuant to acts of Congress. In recent opinions of this court, the jurisdictional test thereunder has been considered and applied, with review of the leading authorities, and further discussion or citations in support of their doctrine is not needful— namely, that judicial intervention for disturbance of such orders is unauthorized, “except for failure or denial of the administrative hearing intended by the act.”.
[2] The fact of complete hearings in the proceedings instituted by the department is established, and the questions raised, in reference to the sufficiency and competency (at common law) of evidence there adduced, are not reviewable subject-matter. It is contended', however, that the Immigration Act of February 20, 1907 — under which the proceedings and order occurred — is not applicable to Chinese persons, and the opinion of the Circuit Court of Appeals for the Second Circuit, in Wong You v. United States, 181 Fed. 313, 104 C. C. A. 535, is cited in support thereof. But the ruling referred to was reversed on appeal to the Supreme Court, in an opinion handed down January 22, 1912, holding such act to be applicable as well for deportation of Chinese persons.
The order appealed from is affirmed.